Trilliant Exploration Corporation 10-K Exhibit 10.5 WITNESSETH: WHEREAS, that the present juridical framework, is insufficient and it does not respond to the interests of the nation, for this reason, it is necessary to correct and stop environmental, social and cultural damage by means of safe and efficient regulations, in accordance to the new model of development wished by the Country. Whereas, the Constitution of the Republic of Ecuador, in Art. 408 establishes that "Non-renewable natural resources,and in general, sub-soil products, mineral deposits and hydrocarbons, and substances obtained from sources different from soil, including those found in the areas covered by the waters of the territorial sea and maritime zones, as well as the biodiversity and the genetic heritage and radio-electric spectrum are inalienable and non-prescriptible property of the State". WHEREAS, non-renewable natural resources are considered a strategic sector, as set forth in the Constitution in Art. 313, this way, the State reserves for itself the right to administer, control, regulate and managethe strategic areas, according to the principles of environmental sustainibility, caution, prevention and efficiency; as well as to delegate the private initiative, pursuant to Art. 316 of the Constitution of the Republic of Ecuador. WHEREAS, "The State recognizes diverse forms of organization of production in the economy, and they are communitarian, cooperative, enterprise, public or private, associative, familial, domestic, autonomous and mixed", as provided in the Constitution of the Republic of Ecuador in Art. 319. WHEREAS, the State shall promote a better quality of life of the population, and it shall incentivize those ways of production that preserve its rights and respect to nature WHEREAS, the State shall guarantee the right to work, recognizing any and kinds of work, in a state of dependency or autonomy including those of self sustenance and human care as social productive factors to all workers of any gender. WHEREAS, the State shall promote the development of economic activities by means of juridical order and political institutions that promote, foment and defend them, through the accomplishment of the Constitution and the Law. WHEREAS, "The State shall avoid the concentration or monopoly of diverse forms of organization of production, promoting its redistribution and eliminating privileges or discrimination in their access," as provided in the Constitution of the Republic of Ecuador in Art. 334. WHEREAS, the State shall promote and support the development and diffusion of knowledge and technologies aimed to improve processes of production. WHEREAS, Municipal Governments shall regulate and control the exploitation of arid and petrified materials, found at the bottom of rivers, lakes, lagoons, sea beaches and quarries. WHEREAS,the Constitution of the Republic of Ecuador in Art. 395,sets forth that "the State shall guarantee a sustainable pattern of development, environmentally balanced and respectful of the cultural diversity, which preserves the biodiversity, the capacity of natural regeneration of ecosystems and ensure the satisfaction of the necessities of present and future generations," 1 ISSUES THIS MINING LAW Title I BASIC PROVISIONS Chapter I GENERAL RULES Art. 1.-Purpose of this Law.- This Mining Law regulates the exercise of the sovereignrights of the Ecuadorian State, in order to administer, regulate, control and manage the strategic mining sector, pursuant to the principles of sustainability, caution, prevention and efficiency.
